

Exhibit 10.1


TRANSITION AND RETIREMENT AGREEMENT


This Transition and Retirement Agreement (the “Agreement”) is entered into by
and between CYRUSONE LLC, a Delaware limited liability company (“Employer”), and
Diane M. Morefield (“Employee”) on July 30, 2020 (the “Effective Date”) based on
the following facts:


WHEREAS, Employee has been employed by Employer as its Executive Vice President
and Chief Financial Officer of CyrusOne Inc., a Maryland corporation
(“CyrusOne”), pursuant to that certain Employment Agreement by and between
Employer and Employee, dated as of November 14, 2016 (the “Employment
Agreement”); and


WHEREAS, Employee is retiring from her employment with Employer and its
affiliates (collectively, the “CyrusOne Group”) and her position of Executive
Vice President and Chief Financial Officer of CyrusOne;


WHEREAS, Employee will step down from her position of Executive Vice President
and Chief Financial Officer of CyrusOne effective December 31, 2020; provided,
that with prior written notice to Employee, Employer may select a prior date,
but not earlier than the date CyrusOne files its Form 10-Q with the SEC for the
period ending September 30, 2020 (such date, the “Transition Date”);


WHEREAS, following the Transition Date, Employer desires to assure itself of
Employee’s services for certain transition-related matters, and Employee desires
to serve in this capacity under the terms and conditions hereinafter provided
commencing immediately following the Transition Date and continuing through the
day that is the date of filing of CyrusOne’s Form 10-K with the SEC but not
earlier than March 1, 2021 (the “Consulting Period”);


WHEREAS, Employee’s employment with the CyrusOne Group shall cease on the date
the Consulting Period expires (the “Termination Date”);


WHEREAS, Employer and Employee have agreed that, in recognition of Employee’s
years of service and dedication to the CyrusOne Group, the foregoing actions
shall be deemed to be a termination of Executive’s employment pursuant to
Section 9(f) of the Employment Agreement and any applicable equity award
agreement, effective as of the Termination Date;


WHEREAS, in connection with such retirement Employee has also decided to resign
from her positions as an officer and/or as a member of the board of all direct
and indirect subsidiaries of CyrusOne, as applicable;


WHEREAS, following the Transition Date, Employer will compensate Employee for
the services provided during the Consulting Period as set forth herein and
provide the benefits described in this Agreement and any applicable equity award
agreement, subject to the terms and conditions outlined in the applicable
agreement and the terms of this Agreement; and


WHEREAS, the parties now wish to memorialize the terms of their mutual agreement
regarding the Employee’s retirement and the termination of her employment and to
fully and finally resolve any differences between them, including any and all
claims and controversies arising out of the employment relationship between
Employer and Employee, that may have arisen, or which may arise, prior to or at
the Effective Date.



--------------------------------------------------------------------------------





NOW THEREFORE, in consideration of the foregoing and the mutual promises set
forth below, the parties agree as follows:



1.
Retirement; Consulting Services.





A.
As a result of Employee’s retirement, Employee’s employment with the CyrusOne
Group will be deemed to terminate under Section 9(f) of the Employment
Agreement, effective as of the Termination Date, and Employee hereby resigns her
position as an officer and/or as a member of the board of directors or
comparable governing body of any member of the CyrusOne Group effective as of
the Transition Date.  As of the Transition Date, Employee’s status as an
executive officer of Employer and any member of the CyrusOne Group and as a
member of the board of directors or comparable governing body of any member of
the CyrusOne Group shall cease in their entirety.  Employee and Employer each
waive any requirement to provide written or advance notice regarding the
termination of Employee’s employment.  Except as explicitly provided for under
Section 1.B, from and after the Transition Date, Employee is not to hold herself
out as an executive, officer, member of the board of directors, agent, or
authorized representative of Employer or any member of the CyrusOne Group,
negotiate or enter into any agreements on behalf of Employer or any member of
the CyrusOne Group, or otherwise attempt to bind Employer or any member of the
CyrusOne Group.





B.
During the Consulting Period, Employee agrees that she will make herself
available to Employer, during regular business hours, as reasonably requested by
CyrusOne’s Chief Executive Officer or Chief Financial Officer to provide the
following services (the “Services”):  (1) knowledge transfer and information
exchange; (2) continuing assistance on matters reasonably within Employee’s
knowledge; (3) assisting with accounting, finance, capital markets and investor
relations matters; (4) providing advice on strategic matters affecting the
CyrusOne Group; and (5) any other services reasonably requested by CyrusOne’s
Chief Executive Officer or Chief Financial Officer for the purpose of
transitioning Employee’s duties and responsibilities.  It is agreed by the
parties that the level of services Employee will be requested to perform during
the Consulting Period shall be no greater than twenty percent (20%) of the
average level of services Employee performed as an employee during the
thirty-six (36) month immediately preceding the Termination Date.  Employee
shall perform consulting services as an employee.





i.
Notwithstanding anything in this Agreement to the contrary, during the
Consulting Period, the Services shall only be performed to the extent directly
requested by CyrusOne’s Chief Executive Officer or Chief Financial Officer.



2

--------------------------------------------------------------------------------







ii.
As the sole consideration for her services from the Transition Date through
December 31, 2020, Employee shall be entitled to receive her current base
salary, and as sole consideration for her services from January 1, 2021, through
the end of the Consulting Period, Employee shall be entitled to receive a salary
at the rate of five thousand dollars ($5,000) per month, or portion thereof
pro-rated on a daily basis (the “Consulting Payments”) via the normal payroll
practices of the Employer.  Consistent with applicable law, Employer shall
withhold and deduct from the Consulting Payment any amount or amounts in respect
of income taxes or other employment taxes of any other nature on behalf of
Employee.  In addition, Employee shall remain eligible to participate in the
employee benefit plans and programs maintained by the CyrusOne Group, subject to
their applicable terms and conditions.





iii.
Employee agrees that “Good Reason” does not exist to terminate Employee’s
employment as that term is defined in Section 9(i)(iv) of the Employment
Agreement; rather, Employees is voluntarily resigning from her employment
pursuant to Section 9(f) of her Employment Agreement.




2.
Compensation/Benefits.  Except as otherwise provided herein, prior to the
Termination Date, Employee shall generally remain eligible to participate in the
employee benefit plans and programs maintained by the CyrusOne Group, subject to
their applicable terms and conditions.  Effective on the Termination Date and
thereafter, Employee’s participation in and eligibility for any employee or
fringe benefit, compensation, bonus, or equity plans, programs or policies of
the CyrusOne Group shall cease, subject to the applicable terms and conditions
of any such plans, programs and policies.  Employee may elect such insurance
continuation or conversion as may be available under the applicable benefit plan
terms and applicable law for the period after the Termination Date so long as
she makes a valid election for such continuation and makes the payments
necessary for continuation or conversion.  Employer will pay Employee for all
hours worked through the Termination Date in accordance with Employer’s regular
payroll procedures and schedule, including an annual incentive bonus in respect
of fiscal year 2020, which shall be pro-rated to the Transition Date and paid in
February 2021 at 100% of the target bonus regardless of actual performance. 
Employee acknowledges that these amounts are all the amounts owed to her by
Employer through the Termination Date.  Employee specifically acknowledges and
agrees that she is not entitled to any salary, severance, wages, commissions,
options or other equity (or accelerated vesting thereof), benefits, insurance,
or other compensation from the CyrusOne Group, except as specifically set forth
herein.



3

--------------------------------------------------------------------------------






3.
Retirement Benefits.





A.
In exchange for Employee’s (a) timely execution and non-revocation of this
Agreement; (b) continued compliance with its terms and conditions and her other
obligations to Employer (including, without limitation, the obligations imposed
by Sections 6 and 21 of the Employment Agreement, as modified by this
Agreement); (c) continued service through the Termination Date; and (d) timely
execution and non-revocation of the Retirement Release, attached hereto as
Exhibit A, Employer shall pay or provide to Employee the following:





i.
The portion of Employee’s time-vesting restricted stock units (“RSUs”) equity
incentive awards issued by the CyrusOne Group to Employee, as set forth in
Exhibit B hereto, shall become vested in full on the Termination Date.  Such
RSUs that become vested pursuant to this provision shall be settled in calendar
year 2021 at the time and in the manner prescribed by the applicable equity
plan(s) and award agreement(s), but in no event later than sixty (60) days
following the Termination Date, provided the provisions of Section 3 of the
Retirement Release are then effective and irrevocable.





ii.
A portion of Employee’s outstanding performance-based restricted stock units
(“PSUs”), as set forth in Exhibit B hereto, shall remain outstanding and
eligible to vest based on the achievement of the applicable performance criteria
based on a prorated target amount as of the Termination Date, described in
Exhibit B.  Any such award or applicable portion thereof that becomes vested
pursuant to this provision shall be settled within sixty (60) days following the
determination of the level of achievement of the applicable performance
criteria, provided the provisions of Section 3 of the Retirement Release are
then effective and irrevocable.





B.
The amounts in this Section 3 will be collectively referred to as the
“Retirement Benefits,” which are amounts to which the Employee is not otherwise
entitled in the absence of her execution of this Agreement.  Employee
acknowledges that, in the absence of her execution of this Agreement, the
Retirement Benefits would not otherwise be due to her.





C.
All payments pursuant to Section 3, whether in cash or equity, are subject to
deductions for payroll taxes, income tax withholding and other deductions
required by law or authorized by Employee.





D.
For the avoidance of doubt, the tabular summary attached hereto as Exhibit B
describes the outstanding equity awards to which the vesting provisions
described in Sections 3.A.i and ii are applicable.  If any equity award that is
accelerated as provided in Section 3A.i is deemed vested as of the Termination
Date, but Employee revokes her agreement to those provisions of this Agreement
releasing and waiving Employee’s rights and claims under the ADEA pursuant to
Section 6.D, such equity acceleration will be immediately rescinded and revoked
and the underlying shares forfeited.



4

--------------------------------------------------------------------------------






4.
General Release.





A.
Employee unconditionally, irrevocably and absolutely releases and discharges
Employer, and any and all parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of Employer,
past and present, as well as Employer’s past and present employees, officers,
directors, partners, members, insurers, employee benefit plans and fiduciaries,
attorneys, agents, successors and assigns (collectively, “Released Parties”),
from all claims related in any way to the transactions or occurrences between
them prior to or at the Effective Date, to the fullest extent permitted by law,
including, but not limited to, Employee’s employment with Employer, the
termination of Employee’s employment, and all other losses, liabilities, claims,
charges, demands and causes of action, known or unknown, suspected or
unsuspected, arising directly or indirectly out of or in any way connected with
Employee’s employment with Employer that may be released under applicable law
(the “Released Claims”).  This release is intended to have the broadest possible
application and includes, but is not limited to, any tort, contract, common law,
constitutional or other statutory claims, including, but not limited to alleged
violations of federal, state or local law (including, without limitation, Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the
Age Discrimination in Employment Act of 1967 (the “ADEA”), the Family and
Medical Leave Act, the Civil Rights Act of 1866, the Employee Retirement Income
Security Act (with respect to unvested benefits), and Chapter 21 of the Texas
Labor Code, all as amended), and all claims for attorneys’ fees, costs and
expenses.





B.
Notwithstanding the broad scope of the release set forth in this Section 4, this
Agreement is not intended to bar, and the defined term “Released Claims” does
not include, (a) any claims that, as a matter of law, whether by statute or
otherwise, may not be waived, such as claims for workers’ compensation benefits
or unemployment insurance benefits, (b) any  claim for rights as an insured
under any director’s and officer’s liability insurance policy now or previously
in force or for indemnification under the by-laws of CyrusOne, the Maryland
General Corporation Law or any indemnification agreement between Employee and
the CyrusOne Group or (c) Employee’s right to provide information to,
participate in a proceeding before, or pursue relief from the National Labor
Relations Board, the Equal Employment Opportunity Commission, or the Securities
and Exchange Commission (“SEC”), and other similar federal, state, or local
government agencies (collectively, “Government Agencies”).  Provided, however,
that if Employee does pursue an administrative claim that may not be waived as a
matter of law, or such a claim is pursued on Employee’s behalf, Employee
expressly waives Employee’s individual right to recovery of any type, including
monetary damages or reinstatement, for any such claim, except that this
limitation on monetary recovery will not apply to claims for workers’
compensation, unemployment insurance benefits, or proceedings before the SEC. 
In addition, Employee shall not be prohibited from providing any confidential
information to the SEC, cooperating with or assisting in an SEC investigation or
proceeding or receiving any monetary award as set forth in Section 21F of the
Securities Exchange Act of 1934.



5

--------------------------------------------------------------------------------







C.
Employee acknowledges that Employee may discover facts or law different from, or
in addition to, the facts or law that Employee knows or believes to be true with
respect to the Released Claims and agrees, nonetheless, that this Agreement and
the release contained in it shall be and remain effective in all respects
notwithstanding such different or additional facts or law or the discovery of
them.





D.
Subject to Section 4.B, Employee declares and represents that Employee intends
this Agreement to be complete and not subject to any claim of mistake, and that
the release herein expresses a full and complete release of the Released Claims
and Employee intends the release herein to be final and complete.  Employee
executes this Agreement with the full knowledge that the release herein covers
all Released Claims against the Released Parties, to the fullest extent
permitted by law.





E.
By execution of this Agreement, Employee represents that (a) Employee has been
paid or otherwise received all wages, vacation, bonuses, or other amounts owed
to Employee by Employer, other than those specifically addressed in this
Agreement, and (b) Employee has not been denied any request for leave or
accommodation to which Employee believes Employee was legally entitled, and
Employee was not otherwise deprived of any of Employee’s rights under the Family
and Medical Leave Act, the Americans with Disabilities Act, or any similar state
or local statute.




5.
Covenant Not to Sue.  Subject to Section 4.B or as otherwise provided in this
Agreement, Employee agrees that Employee is precluded from and is waiving all
rights to sue based on the Released Claims or to obtain equitable, remedial or
punitive relief from any or all of the Released Parties of any kind whatsoever
based on the Released Claims, including, without limitation, reinstatement, back
pay, front pay, attorneys’ fees and any form of injunctive relief.  Employee
represents that, as of the date of Employee’s signing this Agreement, Employee
has not filed any lawsuits, charges, complaints, petitions, claims or other
accusatory pleadings against the Employer or any of the other Released Parties
in any court or with any Government Agency and, to the best of Employee’s
knowledge, no person or entity has filed any such lawsuits, charges, complaints,
petitions, claims or other accusatory pleadings against the Employer or any of
the other Released Parties on Employee’s behalf.  Employee further represents
that Employee has not assigned, or purported to assign, Employee’s right to file
any such lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against the Employer or any of the other Released Parties to any other
person or entity.




6.
Older Workers’ Benefit Protection Act.  This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f).  Employee is advised to consult with an attorney before executing this
Agreement.





A.
ADEA Release and Waiver.  By entering into this Agreement, Employee is giving up
important rights, including, but not limited to, any rights and claims that may
exist under the ADEA.



6

--------------------------------------------------------------------------------







B.
Acknowledgments.  Employee acknowledges and agrees that (a) Employee has read
and understands the terms of this Agreement; (b) Employee has been advised in
writing, by this Agreement, to consult with an attorney before executing this
Agreement; (c) Employee has obtained and considered such legal counsel as
Employee deems necessary; and (d) by signing this Agreement, Employee
acknowledges that Employee does so freely, knowingly, and voluntarily.





C.
Time to Consider.  Employee has twenty-one (21) days to consider whether or not
to enter into this Agreement and return a signed copy to Employer (although
Employee may elect not to use the full 21-day consideration period at Employee’s
option).  Any change(s) made to this Agreement by the parties during the 21-day
consideration period will not restart the running of the 21-day consideration
period.  Employer’s offer will expire at the end of the 21-day consideration
period.





D.
Revocation Right.  For a period of seven (7) calendar days following Employee’s
execution of this Agreement, Employee may revoke Employee’s agreement to those
provisions of this Agreement releasing and waiving Employee’s rights and claims
under the ADEA.  If Employee chooses to revoke the Agreement, Employee must
deliver a written notice of revocation to Kellie Teal-Guess, EVP – Chief People
Officer at 2850 N. Harwood St. Suite 2200, Dallas, TX 75201,
kellie@cyrusone.com.  Any such revocation must actually be received by Employer
within the Revocation Period or it will be null and void.  Because of Employee’s
right to revoke Employee’s agreement to those provisions of this Agreement
releasing and waiving Employee’s rights and claims under the ADEA, those
provisions shall not become effective or enforceable until the revocation period
has expired without Employee exercising the right to revoke.





E.
Effect of Revocation.  If Employee exercises Employee’s right to revoke
Employee’s agreement to those provisions of this Agreement releasing and waiving
Employee’s rights and claims under the ADEA, Employee shall not be entitled to
the Retirement Benefits as detailed above.  Employee acknowledges and agrees
that the Consulting Payments will constitute sufficient consideration for
Employee’s waiver of any and all non-ADEA claims in this Agreement as detailed
in Section 4.





F.
Effective Date.  With the exception of the provisions of this Agreement
releasing and waiving Employee’s rights and claims under the ADEA, all other
terms and conditions of this Agreement shall be binding and enforceable
immediately upon Employee’s execution of this Agreement, and shall remain
effective regardless of whether Employee revokes Employee’s agreement to those
provisions of this Agreement releasing and waiving Employee’s rights and claims
under the ADEA.





G.
Preserved Rights of Employee.  This Agreement does not waive or release any
rights or claims that Employee may have under the ADEA that arise after the
execution of this Agreement.  In addition, this Agreement does not prohibit
Employee from challenging the validity of this Agreement’s waiver and release of
claims under the ADEA.



7

--------------------------------------------------------------------------------







H.
Nondisclosure.  Before CyrusOne’s public disclosure of this Agreement, Employee
shall not disclose the terms of this Agreement to any non-party, except that
Employee may disclose the terms of this Agreement to any Government Agency or as
necessary to secure advice from her counsel, accountants or tax advisors. 
Before CyrusOne’s public disclosure of this Agreement, Employee shall take
appropriate steps to ensure that her counsel, accountants and tax advisors are
aware of and comply with this confidentiality provision, and Employee assumes
the risk of and shall be accountable for any breach of this confidentiality
provision occasioned by any act or omission of any person to whom the terms of
this Agreement are disclosed.







The federal Defend Trade Secrets Act of 2016 (the “Act”) provides immunity from
liability in certain circumstances to Employer’s employees, contractors, and
consultants for limited disclosures of Employer “trade secrets,” as defined by
the Act.  Specifically, Employer’s employees, contractors, and consultants may
disclose trade secrets: (a) in confidence, either directly or indirectly, to a
federal, state, or local government official, or to an attorney, “solely for the
purpose of reporting or investigating a suspected violation of law,” or (b) “in
a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”  Additionally, employees, contractors, and
consultants who file lawsuits for retaliation by an employer for reporting a
suspected violation of law may use and disclose related trade secrets in the
following manner: (i) the individual may disclose the trade secret to his/her
attorney, and (ii) the individual may use the information in the court
proceeding, as long as the individual files any document containing the trade
secret under seal and does not otherwise disclose the trade secret “except
pursuant to court order.”


7.
Return of Property.  Employee agrees and represents that Employee has returned
to Employer, or will return before the Termination Date, and retained no copies
of, any and all CyrusOne Group property, including but not limited to files,
manuals, business records, customer records, correspondence, software and
related program passwords, computer printouts and disks, electronically stored
information (“ESI”) that resides on any of Employee’s personal electronic
devices, keys, equipment, and any and all other documents or property which
Employee had possession of, access to, or control over during the course of
Employee’s employment with the CyrusOne Group or subsequent thereto, including
but not limited to any and all documents of the  CyrusOne Group and any
documents removed from or copied from other documents contained in the CyrusOne
Group’s files.  Employee further acknowledges and agrees that all of the
documents or other tangible things to which Employee has had possession of,
access to, or control over during the course of or subsequent to Employee’s
employment with the CyrusOne Group, including but not limited to all documents
or other tangible things, pertaining to any specific business transactions in
which the CyrusOne Group was involved, or to any customers and suppliers of the
CyrusOne Group, or to the business operations of the CyrusOne Group are
considered confidential and have been returned to the CyrusOne Group.  In the
event Employee is in possession of ESI that resides on any of Employee’s
personal electronic devices (including but not limited to a personal computer,
iPhone and iPad) upon returning CyrusOne Group’s ESI to the CyrusOne Group,
Employee agrees and represents that all CyrusOne Group ESI has been deleted from
all personal electronic devices and is inaccessible to Employee or any other
party having access to those devices.  Employee represents that CyrusOne Group
property including CyrusOne Group ESI has not been copied and/or distributed to
anyone who is not an authorized representative of the CyrusOne Group.  Employee
will provide, upon Employer’s request, access to her personal computer, iPhone
and iPad to Employer so that Employer can retrieve, delete and/or confirm
deletion of the CyrusOne Group’s ESI from such devices.  Notwithstanding the
foregoing, Employer will not consider a breach of this provision any inadvertent
immaterial failure of Employee to return all property and ESI to the CyrusOne
Group if Employee diligently seeks to return all such property as soon as
possible after discovery and maintains the confidentiality of such property and
ESI.



8

--------------------------------------------------------------------------------






8.
Restrictive Covenants.  Employee acknowledges and reaffirms her post-employment
obligations and other restrictive covenants that are set forth in the
Non-Disclosure and Non-Competition Agreement attached to her Employment
Agreement and attached hereto as Exhibit C (“Non-Competition Agreement”).  As a
condition of Employee’s continued employment with Employer, and in consideration
of Employee’s employment with Employer and the compensation and benefits
provided under this Agreement, Employee agrees to extend the one-year periods
set forth in Paragraphs 6, 7, 8, and 13 of the Non-Competition Agreement to two
years; provided, however, notwithstanding any provision contained in the
Employment Agreement, the Plan or the awards issued to Employee thereunder,
Employee is not restricted in any way from communicating with Government
Agencies or otherwise participating in any investigation or proceeding that may
be conducted by any Government Agency, including providing documents or other
information, without notice to Employer.  If Employee breaches any of such
covenants, Employee must repay to Employer the value of any equity awards
described in Section 3 that become vested, within 10 days after demand by
Employer, and Employer shall be entitled, upon application to a court of
competent jurisdiction, to obtain injunctive or other relief to enforce such
promises and covenants.




9.
Consideration of Medicare’s Interests. Employee affirms, covenants, and warrants
Employee is not a Medicare beneficiary and is not currently receiving, has not
received in the past, will not have received at the time the Retirement Benefits
is due under this Agreement, is not entitled to, is not eligible for, and has
not applied for or sought Social Security Disability or Medicare benefits. In
the event any statement in the preceding sentence is incorrect (for example, but
not limited to, if Employee is a Medicare beneficiary, etc.), the following
sentences of this paragraph apply. Employee affirms, covenants, and warrants
Employee has made no claim for illness or injury against, nor is Employee aware
of any facts supporting any claim against, the Released Parties under which the
Released Parties could be liable for medical expenses incurred by Employee
before or after the execution of this Agreement. Furthermore, Employee is aware
of no medical expenses that Medicare has paid and for which the Released Parties
are or could be liable now or in the future. Employee agrees and affirms that,
to the best of Employee’s knowledge, no liens of any governmental entities,
including those for Medicare conditional payments, exist. Employee will
indemnify, defend, and hold the Released Parties harmless from Medicare claims,
liens, damages, conditional payments, and rights to payment, if any, including
attorneys’ fees, and Employee further agrees to waive any and all future private
causes of action for damages pursuant to 42 U.S.C. § 1395y(b)(3)(A) et seq.



9

--------------------------------------------------------------------------------






10.
Indemnification. Employee agrees to hold the Released Parties harmless from, and
to defend and indemnify the Released Parties from and against, all further
claims, cross-claims, third-party claims, demands, costs, complaints,
obligations, causes of action, damages, judgments, liability, contribution, or
indemnity related in any way to the allegations that were or could have been
made by Employee with respect to the claims and causes of action released as
part of this Agreement, as well as any claims that may be made indirectly
against the Released Parties for contribution, indemnity, or otherwise by any
third party from whom or which Employee seeks relief or damages, directly or
indirectly, for the same claims and/or causes of action released as part of this
Agreement, regardless of whether such claims are caused in whole or in part by
the negligence, acts, or omissions of any of the Released Parties.






Employee shall be responsible for all federal, state, and local tax liability,
if any, that may attach to amounts payable or other consideration given under
this Agreement, and will defend, indemnify, and hold the Released Parties
harmless from and against, and will reimburse the Released Parties for, any and
all liability of whatever kind incurred by the Released Parties as a result of
any tax obligations of Employee, including but not limited to taxes, levies,
assessments, penalties, fines, interest, attorneys’ fees, and costs. Employee
warrants that Employee is not relying on the judgment or advice of any of the
Released Parties or legal counsel concerning the tax consequences, if any, of
this Agreement.


11.
Nondisparagement.  Employee agrees that she will not, directly or indirectly,
make to third parties any oral, written, or electronic statement which directly
or indirectly impugns the quality or integrity of the CyrusOne Group, or any
other disparaging or derogatory remarks about the CyrusOne Group; provided,
however, that this obligation shall not preclude Employee from (i) providing
information to government agencies, (ii) responding to inquiries by any person
or entity through a subpoena or other legal process, (iii) testifying under oath
in a legal proceeding or (iv) making other disclosures as required by applicable
law.




12.
Passwords.  Upon request, Employee agrees to provide all User IDs and Passwords
used by Employee, and of any other party of which she is aware, to access
CyrusOne Group ESI on CyrusOne Group computers, electronic devices, and
software.




13.
Dispute Resolution.  Except as otherwise provided in Section 8, Employer and
Employee agree that all disputes, controversies or claims between them arising
out of or relating to this Agreement shall be submitted to arbitration pursuant
to the terms and conditions set forth in the Employment Agreement.




14.
No Admissions.  By entering into this Agreement, the Released Parties make no
admission that they have engaged, or are now engaging, in any unlawful conduct. 
The parties understand and acknowledge that this Agreement is not an admission
of liability and shall not be used or construed as such in any legal or
administrative proceeding.





10

--------------------------------------------------------------------------------






15.
Full Defense.  This Agreement may be pled as a full and complete defense to, and
may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by Employee in breach
hereof.




16.
No Waiver.  Any failure or forbearance by Employer or Employee to exercise any
right or remedy with respect to enforcement of this Agreement shall not be
construed as a waiver of Employer’s or Employee’s rights or remedies, nor shall
such failure or forbearance operate to modify this Agreement or such instruments
in the absence of a writing.  No waiver of any of the terms of this Agreement
shall be valid unless in writing and signed by both parties to this Agreement. 
The waiver by Employer or Employee of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach, nor shall any
waiver operate or be construed as a rescission of this Agreement.




17.
Successors.  The provisions of this Agreement shall inure to the benefit of
Employer, its successors and assigns, and shall be binding upon Employee and her
heirs, administrators and assigns.




18.
Acknowledgement.  The parties represent that they have read this Agreement, that
they understand all of its terms, and that in executing this Agreement they do
not rely and have not relied upon any representations or statements made by the
other with regard to the subject matter, basis, or effect of the Agreement.




19.
Severability; Modification.  Employee and Employer further agree that if any
provision of this Agreement is held to be unenforceable, such provision shall be
considered to be separate, distinct, and severable from the other remaining
provisions of this Agreement, and shall not affect the validity or
enforceability of such other remaining provisions.  If this Agreement is held to
be unenforceable as written, but may be made enforceable by limitation, then
such provision shall be enforceable to the maximum extent permitted by
applicable law.




20.
Section 409A.  Section 9(i)(viii) of the Employment Agreement is hereby
incorporated by reference, mutatis mutandis.




21.
Entire Agreement.  Employee and Employer finally agree that, except for the
provisions of any other agreement referred to herein as surviving this
Agreement, this Agreement: (i) contains and constitutes the entire understanding
and agreement between them with respect to its subject matter; (ii) supersedes
and cancels any previous negotiations, agreements, commitments, and writings
with respect to that subject matter; (iii) may not be released, discharged,
abandoned, supplemented, changed or modified in any manner except by a writing
of concurrent or subsequent date signed by both parties; and (iv) shall be
construed and enforced in accordance with the laws of the State of Texas,
without regard to its conflicts of laws provisions.  THE PARTIES TO THIS
AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY
PROVISION CONTAINED THEREIN. THE PARTIES HAVE OBTAINED AND CONSIDERED SUCH LEGAL
COUNSEL AS EACH DEEMS NECESSARY TO ENTER INTO THIS AGREEMENT.  WHEREFORE, THE
PARTIES HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.





[Remainder of Page Intentionally Left Blank]
11

--------------------------------------------------------------------------------






 
EMPLOYEE
     
/s/ Diane M. Morefield
     
Dated:
 July 30, 2020
   




 
CYRUSONE LLC
     
By:
 /s/ Robert M. Jackson
     
Its:
Executive Vice President, General
Counsel and Secretary
     
Dated:
July 30, 2020
       











        




































[Signature Page to Transition and Retirement Agreement]



--------------------------------------------------------------------------------



EXHIBIT A – RETIREMENT RELEASE


This Retirement Release (the “Agreement”) is entered into by and between
CYRUSONE LLC, a Delaware limited liability company (“Employer”), and Diane M.
Morefield (“Employee”) on March [●], 2021 (the “Effective Date”) based on the
following facts:


WHEREAS, Employee was employed by Employer as its Executive Vice President and
Chief Financial Officer of CyrusOne Inc., a Maryland corporation (“CyrusOne”),
pursuant to that certain Employment Agreement by and between Employer and
Employee, dated November 14, 2016 (the “Employment Agreement”) until [●];


WHEREAS, since [●], Employee has been employed by Employer as a Consultant
pursuant to that certain Transition and Retirement Agreement, dated as of July
30, 2020 (“Transition and Retirement Agreement”);


WHEREAS, Employee is retiring from her employment with Employer and its
affiliates (collectively, the “CyrusOne Group”), and her employment with
CyrusOne Group will cease effective on the date of filing of CyrusOne’s 10-K but
not earlier than March 1, 2021 (the “Termination Date”); and


WHEREAS, the parties now wish to memorialize the terms of their mutual agreement
regarding the Employee’s retirement and the termination of her employment and to
fully and finally resolve any differences between them, including any and all
claims and controversies arising out of the employment relationship between
Employer and Employee, that may have arisen, or which may arise, prior to or at
the Effective Date.


NOW THEREFORE, in consideration of the foregoing and the mutual promises set
forth below, the parties agree as follows:



1.
Transition and Retirement Agreement.  Notwithstanding the provisions of Section
6 hereof, the Transition and Retirement Agreement remains in full force and
effect and is incorporated herein by reference.




2.
Retirement Benefits.  In exchange for your timely execution and non-revocation
of this Agreement, Employer shall pay or provide to Employee the Retirement
Benefits described in Section 3 and Exhibit B of the Transition and Retirement
Agreement.




3.
General Release.





A.
Employee unconditionally, irrevocably and absolutely releases and discharges
Employer, and any and all parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of Employer,
past and present, as well as Employer’s past and present employees, officers,
directors, partners, members, insurers, employee benefit plans and fiduciaries,
attorneys, agents, successors and assigns (collectively, “Released Parties”),
from all claims related in any way to the transactions or occurrences between
them prior to or at the Effective Date, to the fullest extent permitted by law,
including, but not limited to, Employee’s employment with Employer, the
termination of Employee’s employment, and all other losses, liabilities, claims,
charges, demands and causes




--------------------------------------------------------------------------------








of action, known or unknown, suspected or unsuspected, arising directly or
indirectly out of or in any way connected with Employee’s employment with
Employer that may be released under applicable law (the  “Released Claims”). 
This release is intended to have the broadest possible application and includes,
but is not limited to, any tort, contract, common law, constitutional or other
statutory claims, including, but  not limited to alleged violations of federal,
state or local law (including, without limitation, Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Age Discrimination in
Employment Act of 1967 (the “ADEA”), the Family and Medical Leave Act, the Civil
Rights Act of 1866, the Employee Retirement Income Security Act (with respect to
unvested benefits), and Chapter 21 of the Texas Labor Code, all as amended), and
all claims for attorneys’ fees, costs and expenses.





B.
Notwithstanding the broad scope of the release set forth in this Section 3, this
Agreement is not intended to bar, and the defined term “Released Claims” does
not include, (a) any claims that, as a matter of law, whether by statute or
otherwise, may not be waived, such as claims for workers’ compensation benefits
or unemployment insurance benefits, (b) any  claim for rights as an insured
under any director’s and officer’s liability insurance policy now or previously
in force or for indemnification under the by-laws of CyrusOne, the Maryland
General Corporation Law or any indemnification agreement between Employee and
the CyrusOne Group or (c) Employee’s right to provide information to,
participate in a proceeding before, or pursue relief from the National Labor
Relations Board, the Equal Employment Opportunity Commission, or the Securities
and Exchange Commission (“SEC”), and other similar federal, state, or local
government agencies (collectively, “Government Agencies”).  Provided, however,
that if Employee does pursue an administrative claim that may not be waived as a
matter of law, or such a claim is pursued on Employee’s behalf, Employee
expressly waives Employee’s individual right to recovery of any type, including
monetary damages or reinstatement, for any such claim, except that this
limitation on monetary recovery will not apply to claims for workers’
compensation, unemployment insurance benefits, or proceedings before the SEC. 
In addition, Employee shall not be prohibited from providing any confidential
information to the SEC, cooperating with or assisting in an SEC investigation or
proceeding or receiving any monetary award as set forth in Section 21F of the
Securities Exchange Act of 1934.





C.
Employee acknowledges that Employee may discover facts or law different from, or
in addition to, the facts or law that Employee knows or believes to be true with
respect to the Released Claims and agrees, nonetheless, that this Agreement and
the release contained in it shall be and remain effective in all respects
notwithstanding such different or additional facts or law or the discovery of
them.





D.
Subject to Section 3.B, Employee declares and represents that Employee intends
this Agreement to be complete and not subject to any claim of mistake, and that
the release herein expresses a full and complete release of the Released Claims
and Employee intends the release herein to be final and complete.  Employee
executes



A-2

--------------------------------------------------------------------------------





  this Agreement with the full knowledge that the release herein covers all
Released Claims against the Released Parties, to the fullest extent permitted by
law.




E.
By execution of this Agreement, Employee represents that (a) Employee has been
paid or otherwise received all wages, vacation, bonuses, or other amounts owed
to Employee by Employer, other than those specifically addressed in this
Agreement, and (b) Employee has not been denied any request for leave or
accommodation to which Employee believes Employee was legally entitled, and
Employee was not otherwise deprived of any of Employee’s rights under the Family
and Medical Leave Act, the Americans with Disabilities Act, or any similar state
or local statute.




4.
Covenant Not to Sue.  Subject to Section 3.B or as otherwise provided in this
Agreement, Employee agrees that Employee is precluded from and is waiving all
rights to sue based on the Released Claims or to obtain equitable, remedial or
punitive relief from any or all of the Released Parties of any kind whatsoever
based on the Released Claims, including, without limitation, reinstatement, back
pay, front pay, attorneys’ fees and any form of injunctive relief.  Employee
represents that, as of the date of Employee’s signing this Agreement, Employee
has not filed any lawsuits, charges, complaints, petitions, claims or other
accusatory pleadings against the Employer or any of the other Released Parties
in any court or with any Government Agency and, to the best of Employee’s
knowledge, no person or entity has filed any such lawsuits, charges, complaints,
petitions, claims or other accusatory pleadings against the Employer or any of
the other Released Parties on Employee’s behalf.  Employee further represents
that Employee has not assigned, or purported to assign, Employee’s right to file
any such lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against the Employer or any of the other Released Parties to any other
person or entity.




5.
Older Workers’ Benefit Protection Act.  This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f).  Employee is advised to consult with an attorney before executing this
Agreement.





A.
ADEA Release and Waiver.  By entering into this Agreement, Employee is giving up
important rights, including, but not limited to, any rights and claims that may
exist under the ADEA.





B.
Acknowledgments.  Employee acknowledges and agrees that (a) Employee has read
and understands the terms of this Agreement; (b) Employee has been advised in
writing, by this Agreement, to consult with an attorney before executing this
Agreement; (c) Employee has obtained and considered such legal counsel as
Employee deems necessary; and (d) by signing this Agreement, Employee
acknowledges that Employee does so freely, knowingly, and voluntarily.





C.
Time to Consider.  Employee has twenty-one (21) days to consider whether or not
to enter into this Agreement and return a signed copy to Employer (although
Employee may elect not to use the full 21-day consideration period at Employee’s
option).  Any change(s) made to this Agreement by the parties during the 21-day



A-3

--------------------------------------------------------------------------------





 consideration period will not restart the running of the 21-day consideration
period.  Employer’s offer will expire at the end of the 21-day consideration
period.




D.
Revocation Right.  For a period of seven (7) calendar days following Employee’s
execution of this Agreement, Employee may revoke Employee’s agreement to those
provisions of this Agreement releasing and waiving Employee’s rights and claims
under the ADEA.  If Employee chooses to revoke the Agreement, Employee must
deliver a written notice of revocation to Kellie Teal-Guess, EVP – Chief People
Officer at 2850 N. Harwood St. Suite 2200, Dallas, TX 75201,
kellie@cyrusone.com.  Any such revocation must be actually received by Employer
within the Revocation Period or it will be null and void.  Because of Employee’s
right to revoke Employee’s agreement to those provisions of this Agreement
releasing and waiving Employee’s rights and claims under the ADEA, those
provisions shall not become effective or enforceable until the revocation period
has expired without Employee exercising the right to revoke.





E.
Effect of Revocation.  If Employee exercises Employee’s right to revoke
Employee’s agreement to those provisions of this Agreement releasing and waiving
Employee’s rights and claims under the ADEA, Employee shall not be entitled to
the Retirement Benefits as detailed above.  Employee acknowledges and agrees
that the Consulting Payments will constitute sufficient consideration for
Employee’s waiver of any and all non-ADEA claims in this Agreement as detailed
in Section 3.





F.
Effective Date.  With the exception of the provisions of this Agreement
releasing and waiving Employee’s rights and claims under the ADEA, all other
terms and conditions of this Agreement shall be binding and enforceable
immediately upon Employee’s execution of this Agreement, and shall remain
effective regardless of whether Employee revokes Employee’s agreement to those
provisions of this Agreement releasing and waiving Employee’s rights and claims
under the ADEA.





G.
Preserved Rights of Employee.  This Agreement does not waive or release any
rights or claims that Employee may have under the ADEA that arise after the
execution of this Agreement.  In addition, this Agreement does not prohibit
Employee from challenging the validity of this Agreement’s waiver and release of
claims under the ADEA.





H.
Nondisclosure.  Before CyrusOne’s public disclosure of this Agreement, Employee
shall not disclose the terms of this Agreement to any non-party, except that
Employee may disclose the terms of this Agreement to any Government Agency or as
necessary to secure advice from her counsel, accountants or tax advisors. 
Before CyrusOne’s public disclosure of this Agreement, Employee shall take
appropriate steps to ensure that her counsel, accountants and tax advisors are
aware of and comply with this confidentiality provision, and Employee assumes
the risk of and shall be accountable for any breach of this confidentiality
provision occasioned by any act or omission of any person to whom the terms of
this Agreement are disclosed.



A-4

--------------------------------------------------------------------------------









The federal Defend Trade Secrets Act of 2016 (the “Act”) provides immunity from
liability in certain circumstances to Employer’s employees, contractors, and
consultants for limited disclosures of Employer “trade secrets,” as defined by
the Act.  Specifically, Employer’s employees, contractors, and consultants may
disclose trade secrets: (a) in confidence, either directly or indirectly, to a
federal, state, or local government official, or to an attorney, “solely for the
purpose of reporting or investigating a suspected violation of law,” or (b) “in
a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”  Additionally, employees, contractors, and
consultants who file lawsuits for retaliation by an employer for reporting a
suspected violation of law may use and disclose related trade secrets in the
following manner: (i) the individual may disclose the trade secret to his/her
attorney, and (ii) the individual may use the information in the court
proceeding, as long as the individual files any document containing the trade
secret under seal and does not otherwise disclose the trade secret “except
pursuant to court order.”




6.
Entire Agreement.  Employee and Employer finally agree that, except for the
provisions of any other agreement referred to herein as surviving this
Agreement, this Agreement: (i) contains and constitutes the entire understanding
and agreement between them with respect to its subject matter; (ii) supersedes
and cancels any previous negotiations, agreements, commitments, and writings
with respect to that subject matter; (iii) may not be released, discharged,
abandoned, supplemented, changed or modified in any manner except by a writing
of concurrent or subsequent date signed by both parties; and (iv) shall be
construed and enforced in accordance with the laws of the State of Texas,
without regard to its conflicts of laws provisions.  Notwithstanding the
foregoing, this Section 6 is expressly subject to Section 1 of this Agreement. 
THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED THEREIN. THE PARTIES HAVE OBTAINED
AND CONSIDERED SUCH LEGAL COUNSEL AS EACH DEEMS NECESSARY TO ENTER INTO THIS
AGREEMENT.  WHEREFORE, THE PARTIES HAVE EXECUTED THIS AGREEMENT ON THE DATES
SHOWN BELOW.





[Remainder of Page Intentionally Left Blank]


A-5

--------------------------------------------------------------------------------








 
EMPLOYEE
           
Dated:
         
CYRUSONE LLC
     
By:
     
Its:
     
Dated:
       









[Signature Page to Retirement Release]



--------------------------------------------------------------------------------





EXHIBIT B – SUMMARY OF EQUITY AWARDS




RSUs


Grant Type
Awards Outstanding
Regular Vesting February 2021(1)
Additional Shares Vesting Per Section 3.A.i(2)
Restricted Stock Units / RSUPAY (2018)
1,949
1,949
0
Restricted Stock Units / RSUPAY (2019)
3,812
1,906
1,906
Restricted Stock Units / RSUPAY (2020)
7,236
2,412
4,824





(1) These are shares scheduled to vest in the ordinary course in February 2021,
and will therefore not be paid in accordance with Section 3.A.i.


(2) These are shares remaining unvested as of March 1, 2021 and will be paid in
accordance with Section 3.A.i.



--------------------------------------------------------------------------------



EXHIBIT B – SUMMARY OF EQUITY AWARDS




PSUs


Grant Type
Awards Outstanding(1)
Shares Already Paid
Maximum Shares Eligible for Vesting February 2021(2)
Maximum Additional Shares Eligible to Vest Per Section 3.A.ii(3)
Performance Units / TSR (2018)
17,541
0
35,082
0(4)
Performance Units / TSR (2019)
17,156
0
11,437
24,734(5)
Performance Units / TSR - Peer (2020)
2,714
0
0
3,159(6)
Performance Units/TSR – REIT Index (2020)
8,140
0
0
9,471(7)





(1) Represents remaining shares that may be received under outstanding awards
based on the target level of achievement.


(2) Represents the maximum awards that are eligible to vest as of February 28,
2021, if any, under the applicable award.


(3) Represents the maximum awards that remain eligible to vest based on the
maximum level of achievement.


(4) Based on the determination of the Compensation Committee of the Board (the
“Committee”) of actual performance achieved for the full performance period
(January 1, 2018 through December 31, 2020), up to 35,082 shares are eligible
for vesting on February 28, 2021, based on a target amount of 17,541 shares. 
Proration is not applicable to these shares.


(5) Based on the determination of the Committee of actual performance achieved
for the second performance period (January 1, 2019 through December 31, 2020),
up to 2/3 of the outstanding shares are eligible for vesting in respect of such
period. Following the determination of the Committee of actual performance
achieved with respect to the full performance period (January 1, 2019 through
December 31, 2021), up to 24,734 shares (assuming the Termination Date is March
1, 2021), less the amount of shares, if any, that vested in 2021, may vest based
on performance achieved on February 28, 2022, based on a prorated target amount
of 12,367 (assuming the Termination Date is March 1, 2021).  The prorated target
amount is calculated as follows (assuming the Termination Date is March 1,
2021): (790/1096) x 17,156, where 790 represents the number of days from the
beginning of the Performance Period through March 1, 2021, and 17,156 represents
the Awards Outstanding.  March 1, 2021 is the assumed Termination Date; if the
actual Termination Date is after March 1, 2021, the number of shares eligible to
vest pursuant to Section 3.A.ii will be prorated in the same manner through the
actual Termination Date.


(6) Following the determination of the Committee of actual performance achieved
with respect to the performance period (January 1, 2020 through December 31,
2022), up to 3,159 shares (assuming the Termination Date is March 1, 2021) are
eligible for vesting based on performance achieved, based on a prorated target
amount of 1,053 (assuming the Termination Date is March 1, 2021).  The prorated
target amount is calculated as follows (assuming the Termination Date is March
1, 2021): (425/1096) x 2,714, where 425 represents the number of days from the
beginning of the Performance Period through March 1, 2021, and 2,714 represents
the Awards Outstanding.  March 1, 2021 is the assumed Termination Date; if the
actual Termination Date is after March 1, 2021, the number of shares eligible to
vest pursuant to Section 3.A.ii will be prorated in the same manner through the
actual Termination Date.


(7) Following the determination of the Committee of actual performance achieved
with respect to the performance period (January 1, 2020 through December 31,
2022), up to 9,471 shares (assuming the Termination Date is March 1, 2021) are
eligible for vesting based on performance achieved, based on a prorated target
amount of 3,157 (assuming the Termination Date is March 1, 2021).  The prorated
target amount is calculated as follows (assuming the Termination Date is March
1, 2021): (425/1096) x 8,140, where 425 represents the number of days from the
beginning of the Performance Period through March 1, 2021, and 8,140 represents
the Awards Outstanding.  March 1, 2021 is the assumed Termination Date; if the
actual Termination Date is after March 1, 2021, the number of shares eligible to
vest pursuant to Section 3.A.ii will be prorated in the same manner through the
actual Termination Date.




B-2



--------------------------------------------------------------------------------


EXHIBIT C – NON-COMPETITION AGREEMENT


NON-DISCLOSURE AND NON-COMPETITION AGREEMENT


CyrusOne LLC, and its subsidiaries and affiliates (collectively, the “Company”)
require certain employees to sign non- disclosure and non-competition agreements
(“Agreement”) as part of the Company’s efforts to protect its confidential
information and goodwill, and to maintain its competitive position. In
consideration of employment, promotion, the provision of confidential
information and goodwill and/or other valuable consideration, the employee
(“Employee”) entering into this Agreement agrees as follows:


1.          The Company provides colocation and associated services to
businesses.


2.          In conducting its business, the Company develops and utilizes, among
other things, technology, data, research and development, concepts, goodwill,
customer relationships, training, and trade secrets. The success of the Company
and each of its employees is directly predicated on the protection of the
Company’s goodwill and its confidential, proprietary, and/or trade secret
information. Employee acknowledges that in the course of employment with the
Company, Employee will be entrusted with, have access to and obtain goodwill
belonging to the Company and intimate, detailed, and comprehensive knowledge of
confidential, proprietary, and/or trade secret information (“Information”) that
Employee did not have or have access to prior to signing this Agreement,
including some or all of the following: (1) information concerning the Company’s
products and services; (2) information concerning the Company’s customers,
suppliers and employees; (3) information concerning the Company’s advertising
and marketing plans; (4) information concerning the Company’s strategies, plans,
goals, projections, and objectives; (5) information concerning the Company’s
research and development activities and initiatives; (6) information concerning
the strengths and weaknesses of the Company’s products or services; (7)
information concerning the costs, profit margins, and pricing associated with
the Company’s products or services; (8) information concerning the Company’s
sales strategies, including the manner in which it seeks to position its
products and services in the market; (9) financial information concerning the
Company’s business, including budgets and margin information, and (10) other
information considered confidential by the Company. Employee may also be
entrusted with and have access to Third Party Information. The term “Third Party
Information” means confidential or trade secret information that the Company may
receive from third parties or information which is subject to a duty on the
Company’s part to maintain the confidentiality of such Third Party Information
and to use it only for limited purposes. The terms “Information” and “Third
Party Information” do not include information that becomes generally available
to the public other than as a result of unauthorized disclosure by Employee.


3.          Employee agrees that the Information and goodwill are highly
valuable, provide a competitive advantage to the Company and allow Employee a
unique competitive opportunity and advantage in developing business
relationships with the Company’s current or prospective customers in the
industry. Employee further agrees that, given the markets in which the Company
competes, confidentiality of the Information is necessary without regard to any
geographic limitation.



--------------------------------------------------------------------------------





4.          Both during and after Employee’s employment with the Company,
Employee agrees to retain the Information and Third Party Information in
absolute confidence and not to use the Information or Third Party Information,
or permit access to or disclose the Information or Third Party Information to
any person or organization without the Company’s express written consent, except
as required for Employee to perform Employee’s job with the Company or as
otherwise provided in Section 21 below. Employee’s obligations set forth in the
preceding sentence are in addition to any other obligations Employee has to
protect the Information and Third Party Information, including obligations
arising under the Company’s policies, ethical rules, and applicable law.
Employee further agrees not to use the goodwill for the benefit of any person or
entity other than the Company. Employee hereby agrees that upon cessation of
Employee’s employment, for whatever reason and whether voluntary or involuntary,
or upon the request of the Company at any time, Employee will immediately
surrender to the Company all of the property and other things of value in
Employee’s possession or in the possession of any person or entity under
Employee’s control that are the property of the Company, including without any
limitation all personal notes, drawings, manuals, documents, photographs, or the
like, including all electronically stored information, as well as any copies and
derivatives thereof, relating directly or indirectly to any Information or New
Developments (as defined below), or relating directly or indirectly to the
business of the Company, or, with the Company’s written consent, shall destroy
such copies of such materials, including any copies stored in electronic format.


5.          Employee recognizes the need of the Company to prevent unfair
competition and to protect the Company’s legitimate business interests.
Therefore, ancillary to the otherwise enforceable agreements set forth in this
Agreement, and to avoid the actual or threatened misappropriation of the
Information or goodwill, Employee agrees to the restrictive covenants set forth
in this Agreement. Accordingly, Employee agrees that, during Employee’s
employment and for a period of one year following Employee’s separation from
employment for any reason, Employee will not for any reason, accept employment
or engage in any business activity (whether as a principal, partner, joint
venturer, agent, employee, salesperson, consultant, independent contractor,
director or officer) with a “Competitor” of the Company where such employment or
activity would involve Employee:


(i)          providing, selling or attempting to sell, or assisting in the sale
or attempted sale of, any services or products competitive with or similar to
those services or products with which Employee had any involvement, and/or
regarding which Employee had access to any Information, during Employee’s
employment with the Company (including any products or services being researched
or developed by the Company during Employee’s employment with the Company); or


(ii)          providing or performing services that are similar to any services
that Employee provided to or performed for the Company during Employee’s
employment with the Company.


C-2

--------------------------------------------------------------------------------



For purposes of this provision, a “Competitor” is any business or entity that,
at any time during the one-year period following Employee’s separation from
employment, provides or seeks to provide, any products or services similar or
related to any products sold or any services provided by the Company.
“Competitor” includes, without limitation, any company or business that provides
data colocation and related services to businesses or entities.


The restrictions set forth in this Section 5 will be limited to the geographic
areas (i) where Employee performed services for the Company, (ii) where Employee
solicited or served the Company’s customers or clients, or (iii) otherwise
impacted or influenced by Employee’s provision of services to the Company.
Notwithstanding the foregoing, Employee may invest in securities of any entity,
solely for investment purposes and without participating in the business
thereof, if (A) such securities are traded on any national securities exchange
or the National Association of Securities Dealers Automatic Quotation System or
equivalent non-U.S. securities exchange, (B) Employee is not a controlling
person of, or a member of a group which controls, such entity and (C) Employee
does not, directly or indirectly, own one percent (1%) or more of any class of
securities of such entity.


6.          During Employee’s employment and for a period of one year following
Employee’s separation from employment for any reason, Employee will not,
directly or indirectly, through any person or entity, communicate with (i) any
of the Company’s customers known to Employee during Employee’s employment with
the Company and from which the Company generated revenue during the one-year
period preceding Employee’s separation from employment; (ii) any prospective
customers known to Employee during the one-year period prior to Employee’s
separation from employment; or (iii) any of the Company’s suppliers known to
Employee during the one-year period prior to Employee’s separation from
employment, in each case, for the purpose or intention of (x) attempting to sell
any products or services competitive with or similar to those products or
services provided by the Company or (y) attempting to divert business of any
such customer, prospective customer or supplier from the Company to a
Competitor.


7.          During Employee’s employment and for a period of one year following
Employee’s separation from employment for any reason, Employee shall not, either
directly or indirectly, solicit business from or interfere with or adversely
affect, or attempt to interfere with or adversely affect, the Company’s
relationships with any person, firm, association, corporation or other entity
which was known by Employee during his/her employment with the Company to be, or
is included on any listing to which Employee had access during the course of
employment as, a customer, client, supplier, consultant or employee of the
Company and Employee shall not divert or change, or attempt to divert or change,
any such relationship to the detriment of the Company or to the benefit of any
other person, firm, association, corporation or other entity.


8.          During Employee’s employment and for a period of one year following
Employee’s separation from employment for any reason, Employee shall not,
without the prior written consent of the Company, accept employment, as an
employee, consultant or otherwise, with any person or entity which was a
customer or supplier of the Company at any time during the one-year period
preceding Employee’s separation from employment with the Company.


C-3

--------------------------------------------------------------------------------



9.          In the event Employee is uncertain as to the application of this
Agreement to any contemplated employment opportunity or business activity,
Employee agrees to inquire in writing of the Company’s Department of Human
Resources, specifying the contemplated opportunity or activity. The Company will
attempt to respond within ten (10) business days following receipt of said
writing. In no event will the Company’s failure to respond within ten business
days constitute a waiver of any of the provisions of this Agreement.


10.          All ideas, inventions, discoveries, concepts, trademarks, or other
developments or improvements, whether patentable or not, conceived by Employee,
alone or with others, at any time during the term of Employee’s employment,
whether or not during working hours or on the Company’s premises, which are
within the scope of or related to the business operations of the Company (“New
Developments”), shall be and remain the exclusive property of the Company.


To the extent permitted by law, all New Developments consisting of copyrightable
subject matter shall be deemed “work made for hire” as defined in 17 U.S.C. §
101. To the extent that the foregoing does not apply, Employee hereby assigns to
the Company, for no additional consideration, Employee’s entire right, title and
interest in and to all New Developments. Employee shall do all things reasonably
necessary to ensure ownership of such New Developments by the Company, including
the execution of documents assigning and transferring to the Company, all of
Employee’s rights, title, and interest in and to such New Developments, and the
execution of all documents required to enable the Company to file and obtain
patents, trademarks, and copyrights in the United States and foreign countries
on any of such New Developments.


11.          Subject to Section 21 below, Employee will not disparage the
Company in any way which could adversely affect the goodwill, reputation, and
business relationships of the Company with the public generally, or with any of
their customers, suppliers, or employees.


12.          During Employee’s employment by the Company and for a period of one
year following Employee’s separation from employment for any reason, Employee
will not, directly or indirectly, induce or seek to induce any other employee or
consultant of the Company to terminate his/her employment or consulting
relationship with the Company, nor will Employee, directly or indirectly, induce
or seek to induce any other employee or consultant of the Company to accept
employment with a Competitor, nor will Employee be involved in the hiring of any
other employee or consultant of the Company on behalf of any person or entity
other than the Company. Without limitation, Employee will not, directly or


C-4

--------------------------------------------------------------------------------





indirectly, induce or seek to induce any other current or former employee or
consultant of the Company to violate any of his/her non-compete and/or
non-solicitation and/or non-disclosure and/or non-disparagement agreement(s)
with the Company.


13.          During Employee’s employment by the Company and for a period of one
year following Employee’s separation from employment for any reason, Employee
will, before accepting an offer of employment from any person or entity, provide
such person or entity a copy of this Agreement. Employee authorizes the Company
to provide a copy of this Agreement to any and all future employers of Employee.


14.          Employee represents that Employee is not bound by any agreement or
other duty to a former employer or any other party that would prevent Employee
from fully performing Employee’s duties and responsibilities for the Company or
complying with any obligations hereunder. Employee agrees that Employee will not
use or disclose any confidential or proprietary information or trade secrets of
any former employer or other person or entity in the course of Employee’s
employment with the Company, and Employee will not bring onto the premises of
the Company any such information unless consented to in writing by such former
employer, person or entity.


15.          Employee further agrees and consents that this Agreement and the
rights, duties, and obligations contained in it may be and are fully
transferable and/or assignable by the Company, and shall be binding upon and
inure to the benefit of the Company’s successors, transferees, or assigns.


16.          Employee further agrees that any breach or threatened breach of
this Agreement would result in material damage and immediate and irreparable
harm to the Company. Employee further agrees that any breach of the restrictive
covenants contained herein would result in the inevitable disclosure of the
Information. Employee therefore agrees that the Company, in addition to any
other rights and remedies available to it, shall be entitled to injunctive and
other equitable relief, without posting bond or other security, in the event of
any such breach or threatened breach by Employee. Employee acknowledges that the
prohibitions and obligations contained in this Agreement are reasonable and do
not prevent Employee’s ability to use Employee’s general abilities and skills to
obtain gainful employment. Therefore, Employee agrees that Employee will not
sustain monetary damages in the event that Company obtains a temporary,
preliminary or permanent injunction to enforce this Agreement.


17.          If in any judicial proceeding or arbitration, a court or an
arbitrator finds that any of the restrictive covenants in this Agreement exceed
the time, geographic or scope limitations permitted by applicable law, Employee
and the Company intend that such provision be reformed by such court or
arbitrator to the maximum time, geographic or scope limitation, as the case may
be, then permitted by such law. Furthermore, it is agreed that any period of
restriction or covenant hereinabove stated shall not include any period of
violation or period of time required for litigation or arbitration to enforce
such restrictions or covenants.


C-5

--------------------------------------------------------------------------------





18.          Employee agrees that this Agreement shall be governed by the laws
of the State of Texas, without giving effect to any conflict of law provisions.
Employee further voluntarily consents and agrees that the state or federal
courts with jurisdiction over Denton County, Texas: (i) must be utilized solely
and exclusively to hear any action arising out of or relating to this Agreement;
and ii) are a proper venue for any such action and Employee consents to the
exercise by such court of personal jurisdiction over Employee for any such
action.


19.          If any of the provisions in this Agreement conflict with similar
provisions in any other document or agreement related to Employee’s employment
with Company, the provisions of this Agreement will apply; provided, however, if
the restrictions set forth in the other document or agreement at issue are
broader in scope than those in this Agreement and are enforceable under
applicable law, those restrictions in the other document or agreement will
apply. The provisions of this Agreement are severable. To the extent that any
portion of this Agreement is deemed unenforceable, such portion may, without
invalidating the remainder of the Agreement, be modified to the limited extent
necessary to cure such unenforceability, such unenforceability shall not affect
any other provisions in this Agreement, and this Agreement shall be construed as
if such unenforceable provision had never been contained herein.


20.          This Agreement does not obligate Company to employ Employee for any
period of time and Employee’s employment is “at will.”


21.          Notwithstanding any other provision of this Agreement, nothing
contained in this Agreement limits Employee’s ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (collectively, “Government Agencies”), or from
providing truthful testimony in response to a lawfully issued subpoena or court
order. Employee understands that this Agreement does not limit Employee’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.





   
EMPLOYEE
           
Date: October 27, 2016
               
/s/ Diane M. Morefield
     
Signature
         
Diane M. Morefield
     
Type or Print Name









C-6